Title: To George Washington from Adam Stephen, 14 September 1758
From: Stephen, Adam
To: Washington, George



Sir,
Camp on Loyal Hannon Sepr 14th 1758

This is brought to Raystown Camp, by a detachmt of Invalids from the Troops on this side the mountains.
In primaval times, you remember our state of provisions at Gists house, from that you can judge of present Circumstances.
To testify our Inclination to post the service we have sent down our Own horses to Raystown for a supply.
You can judge how much that will Avail. Majr Grant marchd the Eight with a Chosen detachmt of 800 including Officers. In three days we Expect interesting Advice from him.
The Enemy have Evacuated Venango, & the Fort on the head of Riviere de Beuf.
The Genls Indisposition prevented his Answering the Sollicitations made him to determine the dispute Sr John St Clair as Qr Mr Genl & I had about Command; & Col. Bouquet has therefore ordered me to take upon Me the Command of the Detachmt again; promising that, as far as depends on him; it shall not prevent redress for any Insult offerd me or the Gentlemen under my Command—It is a doubt with me whether it is necessary to send up the Cloaths or not—I am with respect Sir, your most Obt huble Sert

Adam Stephen

